TaRbell, J.,
delivered the opinion of the court:
This is a proceeding in chancery to enjoin a suit at law. A bond for injunction was duly filed, but its approval does not appear of record. Upon filing the bond, however, a writ of injunction issued in due form. On the same day a demurrer to the bill was filed, and a motion was entered to dissolve the injunction.
This motion was sustained, and hence an appeal.
The following are assigned as causes of error:
1. In sustaining the demurrer to the bill because of a defective injunction bond.
2. Refusing to let the complainants file a new injunction bond and.retaining the “injunction” (bill?).
3. Refusing to let complainant dismiss his own bill.
There was a bill of exceptions, which states that the motion to dissolve the injunction was sustained “ on the ground that a proper bond was not given,” and that the Chancellor “refused the application of the complainant to execute a good and sufficient bond, and refused to dismiss the complainants’ bill.”
Comparing the abstract, briefs, and assignments of error, with the record and bill of exceptions, some very marked discrepancies are observed between the statements of coun*774sel and the faets as certified by the clerk. The abstraot, arguments of counsel, and assignments of error, repeat statements not found in the record. Reference to these extraneous assertions is made for the purpose only of calling attention of counsel to the fact that this court looks alone to the official record for the proceedings of the court below.
Counsel for the appellees have fallen into the error of stating the motion to dissolve the injunction to have been sustained upon two grounds, which they proceed to discuss, whereas the record shows that the injunction was dissolved “ on the ground that a proper bond was not given.”
With reference to this point, the same counsel insist that the defect in the injunction bond is one whioh cannot be cured by a motion to amend, and that it is not within the liberal rule as to amendments. In support of this position, Boswell v. Wheat, 37 Miss., 614, is referred to, wherein it is said that an injunction bond not in accordance with the directions of the statute, is c£ good ground for a motion to dissolve ” the injunction, but that it was « error to dismiss the lili on this ground.” No explanation is necessary to show that the rule contended for cannot be predicated upon that case. Miller v. McDougall, 44 Miss., 682, is also, referred to. This was an appeal from an order dissolving an injunction, but upon wliat specific ground the court below based its action, the appellate court was not advised. The latter court, however, say that ‘‘there is to the injunction bond, only one surety, and thus far the injunction was irregular. (Code of 1857, page 550, arts. 65, 66). « This fact, however, is not referred to by oounsel, nor does it appear to have been mentioned on the hearing. If this was the basis of the action of the court, an opportunity should have been given to amend, by furnishing a new- bond, or by adding further security. This statute is, perhaps, to some extent, directory merely,'and the question of security is completely under the control of the court, upon motion. It is so completely subject to the control of the court below, that it will *775not enter into or influence the decision of this case.” (Code of 1857, p. 548, art. 58).
In the case at bar, the motion to dissolve was on the ground that “ no good and sufficient bond was filed with the “ conditions prescribed by law,” and “ duly approved.”’ The injunction was dissolved, as stated in the bill of exceptions, “ on the ground that a proper bond was not given.” In what respect the Chancellor held the bond not “ proper,” does not appear, though it is inferred from the whole record, that he so held because of the omission to indorse the bond “ approved.” Neither are his reasons given for refusing the application of complainants to amend or file a new bond.. The action of the Chancellor is not readily understood. In any view, the most ample power, limited only by a sound discretion, to meet defects of the character under review, is found in section 1028 of the Code, which authorizes amendments in the “ pleadings and proceedings ” in chancery on “ liberal terms.” Or, upon the motion to dissolve for the want of a “good and sufficient” bond, the subject was within section 1037 of the Code, which is a literal transcript from the Code of 1857. By this section, the appellants were entitled to twenty days from the motion, within which to have given a new bond, in default of which, the Chancellor might have dissolved the injunction, or have made “ such other order” as would have been “just and equitable in the case.” And being so empowered, it was his duty so to have acted. The Code is specific, and the practice indicated, is supposed to be uniform throughout the State.
The first cause assigned for error, that the demurrer was sustained because of a defective injunction bond, contains a mistake of fact in this, that the record does not show any action of the court on the demurrer, but that the injunction was dissolved on motion, which, for the cause stated, was error.
The second cause assigned, that the court refused to let the complainants file a new bond “ and retaining the injunction,” contains two propositions. The first, that the court refused to let the complainants file a new bond, is well *776taken, but the other, “ and retaining the injunction,” is supposed to be a chirographical error, and is not understood, nor can its meaning be surmised from anything in the record, nor is it necessary.
The third cause, that the court refused to let the complainant dismiss his own bill, is based on the statement of the bill of exceptions, to-wit: that the Chancellor “ refused to dismiss the complainants’ bill.” Of the refusal to dismiss the bill, there is no explanation. Whether it was under section 1048 of the Code; whether it was on an application of the complainant to “ dismiss his own bill,” or a refusal to dismiss the bill on the motion of the defendants to dissolve the injunction;” or, whether it was “retained” for some purpose not stated, the record does not explain. Hence the third cause assigned for error cannot be entertained. This refusal is not shown to be error. And its consideration is immaterial.
It is not'pretended that the injunction was dissolved for any want of equity in the bill, or on any ground other than that certified by the Chancellor, to-wit: because a “ proper bond was not filed.” The only defect pointed out in the bond is, that it is not indorsed “ approved.” Palpably, this was an accidental omission of the clerk, which the Chancellor should, by order, have directed to be corrected.
Bills of exceptions are-now permitted “ in all proceedings in the chancery courts.” Code, §1271. Where allowed under the former practice, see 2 Daniell’s Chy. Pr., 1106, and notes.
The scope and effect of this provision of 'the Code is not fully perceived. It is sufficient for the present purpose that the Chancellor has certified his action in the case at bar, and that hi? statement is contained in the record, uncontradicted by any other portion thereof.
Referring again to the discrepancies between the record and the statements of counsel, the suggestion is submitted that labor might be saved both to counsel and this court by a close and critical adherence to the certified transcript.
Decree reversed and cause remanded.